VANDE WALLE, Chief Justice,
concurring specially.
[¶ 20] I concur in the result reached by the majority opinion. I write separately to highlight the issue outlined in ¶ 15 of the majority opinion, i.e., whether or not title to a severed mineral interest abandoned under N.D.C.C. § 38-18.1-06 and vested in the surface owner prior to 2009 can be quieted in an action brought by the surface owner after the effective date of the 2009 amendments to N.D.C.C. § 38-18.1-06(2) without conducting a reasonable inquiry as to the owner of the mineral interest. Our answer is that title can be quieted without conducting a reasonable search. But, I note our decision does not resolve the issue of whether or not, in light of the 2009 amendments to N.D.C.C. § 38-18.1-06.1(2), a quiet title action would lie or whether or not a severed mineral interest would even be considered abandoned under the provisions of N.D.C.C. § 38 — 18.1— 06 if the procedures under § 38-18.1-06 were begun after the 2009 amendments to § 38.18.1-06.1(2) became effective and no reasonable inquiry was conducted. I believe this is an open question that invites further legislative clarification or awaits a judicial determination.
[¶ 21] GERALD W. VANDE WALLE, C.J.